DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a biosolids treatment apparatus, classified in C10J2200/15.
II. Claims 16-20, drawn to a biosolids treatment method, classified in C102F11/13.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus need not produce Class A Biosolids and can instead syngas and the method does not require a dryer varying a speed of a conveyor to control moisture content and can instead alter heating amounts and levels.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Stephen Schott on 6/29/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p) II. The claims include a plethora of such limitations. For example, claim 1 recites “a variable feed conveyor that conveys,” “a dryer that dries,” and “a gasifier that converts.” All the claims that contain similar such recitations should be amended to recite that the structural elements are “configured to” or “adapted to” perform the intended function. For example, a variable feed conveyor that is configured to convey, a dryer that is configured to dry, and a gasifier that is configured to convert. Claims 2-14 depend on claim 1.
Claim 11 recites that the system is configured to comingled materials from a WWTF including a litany of different materials. But the claim fails to recite the words “or” or “and” so it is unclear if all or some of the materials are being claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-7, and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frey (US 2011/0061298 A1).
Regarding claim 1, Frey discloses an apparatus comprising: a variable feed conveyor 24 (paragraph 29); a dryer 18 (paragraph 19); a gasifier 26 (paragraph 33). The process limitations are not given patentable weight as per the USC 112 rejections above.
Regarding claim 2, the process limitations are not given patentable weight as per the USC 112 rejections above.
Regarding claim 3, Frey discloses an air intake for the dryer (paragraph 25). The process limitations are not given patentable weight as per the USC 112 rejections above.
Regarding claim 5, Frey discloses that the apparatus can control char content (paragraphs 32 and 33).
Regarding claims 6 and 7, the process limitations are not given patentable weight as per the USC 112 rejections above.
Regarding claim 10, Frey discloses that the apparatus can utilize feedstocks with different moisture contents (paragraph 3).
Regarding claim 11, Frey discloses the use of agricultural waste as a feedstock (paragraph 31). The claim contains multiple USC 112 rejections as above.
Regarding claim 12, Frey discloses a heat exchanger associated with an outlet of the dryer (paragraph 19). The process limitations are not given patentable weight as per the USC 112 rejections above.
Regarding claims 13 and 14, the process limitations are not given patentable weight as per the USC 112 rejections above. It should be noted that a carbon filter is not positively recited in claim 12 as it is a passive recitation.
Regarding claim 15, Frey discloses that the upstream portion of the gasifier is a combustion section (paragraph 33).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Frey as applied to claim 1 above, and further in view of Grainger (US 2018/0142174 A1).
Frey fails to disclose a fan. Grainger—in an invention for a biomass gasification system with drying means—discloses the use of a fan to draw air through the system and provide it downstream (paragraph 54). It would have been obvious to one having ordinary skill in the art at the time of invention to add a fan to Frey as a motive means for the air as suggested by Grainger. The process limitations are not given patentable weight as per the USC 112 rejections above.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Frey as applied to claim 1 above, and further in view of Ampulski (US 2013/0247448 A1).
Frey fails to disclose a water quench. Ampulski—in an invention for a biomass gasification system with drying means—discloses a quench unit to cool reaction products and prevent a back reaction (paragraph 75). It would have been obvious to one having ordinary skill in the art at the time of invention to add a quench unit to Frey to cool down reaction products to provide backflow control. The process limitations are not given patentable weight as per the USC 112 rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725